DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the communication filed on 9/19/2019.
Claims 1-21 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Regarding to paragraph [0000] of the Applicant’s disclosure, the US Patent Application Serial N. 15/412846 has been patented.  The Patent Number for this application, 15/412846, is US 10,440,571.  Therefore, it is required to update the US Patent Application Serial N. 15/412846 to its current status.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, clam 11 recites the limitation, “determine whether to set the first communication apparatus as the management apparatus based on whether the first communication apparatus is operable as the management apparatus, wherein the communication apparatus does not determine to set the first communication apparatus as the management apparatus in a case where the first communication apparatus is not operable as the management apparatus”.  It is unclear what it means by determining if the communication apparatus is operable as or not operable as.  is operable as or not operable as the management apparatus.  Further clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,440,571.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite a corresponding method, medium and system of claims 1-19 of the patent application.  For example, see the table below for a claim comparison between the instant application and patent application (bolded text indicates significant similarities of major feature in each invention).

Instant Application 16/576,097
Patent Application US 10,440,571
Claim 1:
A communication apparatus comprising: one or more processors; and one or more 

acquire information regarding a public key of a first communication apparatus; 


request the first communication apparatus to execute authentication processing based on the acquired information regarding the public key; 

provide the first communication apparatus with a communication parameter for connection to a wireless network in a case where the authentication processing is successful; and 

set the first communication apparatus provided with the communication parameter as a management apparatus that provides a second communication apparatus with a communication parameter for connection to a wireless network.

A communication apparatus comprising: one or more processors; and one or more acquire information regarding a public key from the code information based on the captured image; 
request the first communication apparatus to execute authentication processing based on the acquired information regarding the public key; 

provide the first communication apparatus with a communication parameter for connection to a wireless network in a case where the authentication processing is successful; 

set the first communication apparatus provided with the communication parameter as a management apparatus that provides a second communication apparatus with a communication parameter for connection to the wireless network; and make the first communication apparatus operable as the management apparatus in a case where the first communication apparatus has been set as the management apparatus.

A communication method performed by a communication apparatus, the method comprising: 

acquiring information regarding a public key of a first communication apparatus; 

requesting the first communication apparatus to execute authentication processing based on the acquired information regarding the public key; 
providing the first communication apparatus with a communication parameter for connection to a wireless network in a case where the authentication processing is successful; 
setting the first communication apparatus provided with the communication parameter as a management apparatus that provides a second communication apparatus with a communication parameter for connection to the wireless network.

A communication method performed by a communication apparatus, the method comprising: capturing an image of code information corresponding to a first communication apparatus; acquiring information regarding a public key from the code information based on the captured image; 
requesting the first communication apparatus to execute authentication processing based on the acquired information regarding the public key; 
providing the first communication apparatus with a communication parameter for connection to a wireless network in a case where the authentication processing is successful; 
setting the first communication apparatus provided with the communication parameter as a management apparatus that provides a second communication apparatus with a communication parameter for connection to the wireless network; and making the first communication apparatus operable as the management apparatus in a case where the first communication apparatus has been set as the management apparatus.

A non-transitory computer readable storage medium storing an instruction for causing a computer to execute a method, the method comprising: 


acquiring information regarding a public key of a first communication apparatus; 
requesting the first communication apparatus to execute authentication processing based on the acquired information regarding the public key; 

providing the first communication apparatus with a communication parameter for connection to a wireless network in a case where the authentication processing is successful;

 setting the first communication apparatus provided with the communication parameter as a management apparatus that provides a second communication apparatus with a 

A non-transitory computer readable storage medium storing an instruction for causing a computer to execute a method, the method comprising: capturing an acquiring information regarding a public key from the code information based on the captured image; 
requesting the first communication apparatus to execute authentication processing based on the acquired information regarding the public key; 

providing the first communication apparatus with a communication parameter for connection to a wireless network in a case where the authentication processing is successful;

setting the first communication apparatus provided with the communication parameter as a management apparatus that provides a second communication apparatus with a communication parameter for connection 


The dependent claims of the instant application recite language similar to the dependent claims of the Patent application and are covered by the Patent application.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,952,060.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite a corresponding method, medium and system of claims 1-9 of the patent application.  For example, see the table below for a claim comparison between the instant application and patent application (bolded text indicates significant similarities of major feature in each invention).

Instant Application 16/576,097
Patent Application US 10,952,060
Claim 1:
A communication apparatus comprising: one or more processors; and one or more memories including instructions that, 






acquire information regarding a public key of a first communication apparatus; 



request the first communication apparatus to execute authentication processing based on the acquired information regarding the public key; 




the authentication processing is successful; and 



set the first communication apparatus provided with the communication parameter as a management apparatus that provides a second communication apparatus with a communication parameter for connection to a wireless network.

A communication apparatus, comprising: one or more memories; and one or more processors in communication with the eceiving unit includes at least one of information on a public key of the communication apparatus and identification information on the first communication apparatus; 
a providing unit configured to execute a providing process in a case where the determining unit determines that at least one of the information on a public key of the communication apparatus and the identification information on the first communication apparatus is included; and 
etermining unit does not determine that at least one of the information on a public key of the communication apparatus and identification information on the first communication apparatus is included, 

wherein the providing unit performs, based on receiving the request signal that includes first information, which is information for causing the first communication apparatus to behave as a management apparatus that is capable of executing processing for providing a second communication apparatus with the communication parameter for connection to the wireless network, notification for causing the first communication apparatus to behave as the management apparatus, and provision of the first communication apparatus with the communication 

A communication method performed by a communication apparatus, the method comprising: 




acquiring information regarding a public key of a first communication apparatus; 

requesting the first communication apparatus to execute authentication processing based on the acquired information regarding the public key; 



providing the first communication apparatus with a communication parameter for connection to a wireless network in a case where the authentication processing is successful; 


setting the first communication apparatus provided with the communication parameter as a management apparatus that provides a second communication apparatus with a communication parameter for connection to the wireless network.

A method for controlling a communication apparatus, the method comprising: receiving, from a first communication apparatus, a request signal that requests a communication parameter for connection to a wireless network; determining whether the request received by the receiving includes at least one of information on a public key of the communication apparatus and identification information on the first communication apparatus; 
executing a providing process in a case where the determining determines that at least one of the information on a public key of the communication apparatus and the identification information on the first communication apparatus is included; 
outputting an error in a case where the determining does not determine that at least one of the information on a public key of the communication apparatus and identification information on the first communication apparatus is included; 

performing, based on receiving the request signal that includes first information, which is information for causing the first communication apparatus to behave as a management apparatus that is capable of executing processing for providing a second communication apparatus with the communication parameter for connection to the wireless network, notification for 

A non-transitory computer readable storage medium storing an instruction for causing a computer to execute a method, the method comprising: 






acquiring information regarding a public key of a first communication apparatus; 


requesting the first communication apparatus to execute authentication processing based on the acquired information regarding the public key; 



providing the first communication apparatus with a communication parameter for connection to a wireless network in a case where the authentication processing is successful;

 setting the first communication apparatus provided with the communication parameter as a management apparatus that provides a second communication apparatus with a communication parameter for connection to the wireless network.

A non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a method for controlling a communication apparatus, the method comprising: receiving, from a first communication apparatus, a request signal that requests a communication parameter for connection to a wireless receiving includes at least one of information on a public key of the communication apparatus and identification information on the first communication apparatus; 
executing a providing process in a case where the determining determines that at least one of the information on a public key of the communication apparatus and the identification information on the first communication apparatus is included; outputting an error in a case where the determining does not determine that at least one of the information on a public key of the communication apparatus and identification information on the first communication apparatus is included; 

performing, based on receiving the request signal that includes first information, which is information for causing the first communication apparatus to behave as a management apparatus that is capable of executing processing for providing a second communication apparatus with the communication parameter for connection to the wireless network, notification for causing the first communication apparatus to behave as the management apparatus, and providing the first communication apparatus with the communication parameter for connection to the wireless network; and performing, based on receiving the request signal that does not include the first information, providing the first communication apparatus with the communication parameter for connection to the wireless network without performing the notification.


.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over LU (US 20160112418) (hereinafter LU) in view of Pang et al. (US 20160087967) (hereinafter Pang).
Regarding claim 1, LU discloses a communication apparatus comprising: one or more processors (LU: paragraph 0009, “Another aspect of the present disclosure is directed to a server. The server may include a transceiver device that transmits or receives information from first and second terminal devices. The server may also include a processor device”); and one or more memories including instructions that, when executed by the one or more processors (LU: paragraph 0204, “a computer-readable storage medium may store instructions for execution by one or more processors, including instructions for causing the processor(s) to perform steps or stages consistent with the embodiments described herein”
acquire information LU: paragraphs 0028-0030, “when visiting websites, or running software or applications, the first terminal device can be authenticated based on account and password information”); 
request the first communication apparatus to execute authentication processing based on the acquired information LU: paragraph 0030, “running software or applications, the first terminal device can be authenticated based on account and password information.”); 
provide the first communication apparatus with a communication parameter for connection to a wireless network in a case where the authentication processing is successful (LU: paragraph 0031, “the status information may be used for indicating the status that the first terminal device is authenticated. For example, the status information may comprise a character string formed in accordance with a predetermined rule. The status information may also comprise account and/or password information. Specifically, for example, the status information can be a session identifier, e.g., Session ID, established between the server and the first terminal device”); and 
set the first communication apparatus provided with the communication parameter as a management apparatus that provides a second communication apparatus with a communication parameter for connection to a wireless network (LU: paragraphs 0046, 0049 and 0115, “if it is determined that the first and second location information indicate substantially the same location, the server may confirm that the first and second terminal devices are co-located and both transmit the predetermined information, indicating that the status information of the first terminal device is to be transmitted to the second terminal device for authenticating the second terminal device.”… “the server may communicate with a plurality of terminal devices, one of which has been authenticated, and the user may wish to authenticate another one of the plurality of terminal devices by transmitting the status information of the authenticated terminal device to the other terminal device”).
LU does not explicitly disclose the following limitations which are disclosed by Pang, acquire information regarding a public key (Pang: paragraphs 0013, 0017 and 0094, “obtaining…a dynamic password … by scanning the dynamic two-dimensional code … executing, based on the dynamic password, a process of authentication configuration”… “if the dynamic password is a public key of an asymmetric key…”, //Notes: the dynamic password is obtained by the dynamic two-dimensional code…furthermore, the dynamic password can be a public key); and request an apparatus to execute authentication process based on acquired information regarding the public key (Pang: paragraphs 0013, 0017 and 0094, “executing, based on the dynamic password, a process of authentication configuration”… “if the dynamic password is a public key of an asymmetric key…”, //Notes: the dynamic password is obtained by the dynamic two-dimensional code…furthermore, the dynamic password can be a public key).  LU and Pang are analogous art because they are from the same field of endeavor, data 
Regarding claim 20, claim 20 discloses a method claim that is substantially equivalent to the communication apparatus of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 20 and rejected for the same reasons.
Regarding claim 21, claim 21 discloses a non-transitory computer readable storage medium claim that is substantially equivalent to the communication apparatus of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 21 and rejected for the same reasons.
Regarding claim 2, LU as modified discloses wherein, in order to set the first communication apparatus as the management apparatus, the communication apparatus registers the first communication apparatus as the management apparatus into a base station of the wireless network (LU: paragraphs 0046 and 0048, “The status information may include the Session ID assigned by the server to the first terminal device. The Session ID may be added to all subsequent communications with the server after the second terminal device receives the Session ID. The first terminal device, the second terminal device, and the server may be in the same session”).
Regarding claim 3, LU as modified discloses wherein the communication apparatus registers the first communication apparatus to the base station without the base station and the first communication apparatus executing the authentication processing (LU: paragraph 0030, “running software or applications, the first terminal device can be authenticated based on account and password information.”).  
Regarding claim 4, LU as modified discloses wherein the communication apparatus registers the first communication apparatus to the base station by transmitting a registration request for requesting registration of the first communication apparatus to the base station (Pang: paragraph 0078, “The information about the to-be-connected device includes a device identifier of the to-be-connected device, for example, a hardware address, that is, a Media Access Control (MAC) address).  The same motivation to modify LU in view of Pang, as applied in claim 1 above, applies here.
Regarding claim 5, LU as modified discloses wherein the registration request includes identification information about the first communication apparatus (Pang: paragraph 0078, “The information about the to-be-connected device includes a device identifier of the to-be-connected device, for example, a hardware address, that is, a Media Access Control (MAC) address. Optionally, the information about the to-be-connected device may further include one or more of the following: an interface address, a P2P capacity parameter, an operating channel, a supported authentication manner, configuration timeout (where if configuration is not completed within a time, a configuration process becomes invalid), invitation flags, a group identification (ID) (P2P Group basic service set identification (BSSID)), a channel list, P2P device information (P2P Device Info), a configuration method, a status, a public key of a device, a public key hash value”).  The same motivation to modify LU in view of Pang, as applied in claim 1 above, applies here.
Regarding claim 6, LU as modified discloses wherein the execution of the instructions further causes the communication apparatus to: receive information indicating whether the base station has registered the first communication apparatus as the management apparatus (LU: paragraphs 0046, 0049 and 0115, “if it is determined that the first and second location information indicate substantially the same location, the server may confirm that the first and second terminal devices are co-located and both transmit the predetermined information, indicating that the status information of the first terminal device is to be transmitted to the second terminal device for authenticating the second terminal device.”… “the server may communicate with a plurality of terminal devices, one of which has been authenticated, and the user may wish to authenticate another one of the plurality of terminal devices by transmitting the status information of the authenticated terminal device to the other terminal device”).
Regarding claim 7, LU as modified discloses wherein the execution of the instructions further causes the communication apparatus to: notify the first communication apparatus of a result indicated by the received information LU: paragraphs 0046, 0049 and 0115, “if it is determined that the first and second location information indicate substantially the same location, the server may confirm that the first and second terminal devices are co-located and both transmit the predetermined information, indicating that the status information of the first terminal device is to be transmitted to the second terminal device for authenticating the second terminal device”.
Regarding claim 8, LU as modified discloses wherein the wireless network which is able to connect by using the communication parameter provided by the communication apparatus and the wireless network which is able to connect by using the communication parameter provided by the first communication apparatus are the same wireless network (LU: paragraphs 0044 and 0046, “the server may determine whether the first location information and the second location information indicate substantially the same location. If it is determined that the first location information and the second location information indicate substantially the same location, the server may transmit the status information received from the first terminal device to the second terminal device”).
Regarding claim 9, LU as modified discloses wherein the execution of the instructions further causes the communication apparatus to: transmit information that is necessary for setting the first communication apparatus as the management apparatus, in a case where the first communication apparatus has been set as the management apparatus (LU: paragraphs 0046, 0049 and 0115, “if it is determined that the first and second location information indicate substantially the same location, the server may confirm that the first and second terminal devices are co-located and both transmit the predetermined information, indicating that the status information of the first terminal device is to be transmitted to the second terminal device for authenticating the second terminal device.”).
Regarding claim 10, LU as modified discloses wherein the execution of the instructions further causes the communication apparatus to: determine whether to set the first communication apparatus as the management apparatus based on a user instruction, wherein the communication apparatus determines to set the first communication apparatus as the management apparatus in a case where the first communication apparatus is selected as the management apparatus by a user (LU: paragraphs 0050-0051 and 0054, “the user may wish to authenticate one of the plurality of second terminal devices by transmitting the status information of the first terminal device to that second terminal device. Moreover, the second terminal devices may all transmit the predetermined information to the server. So the server may need to distinguish at which second terminal device in particular the user wishes to obtain the status information”).
Regarding claim 13, LU as modified discloses wherein the execution of the instructions further causes the communication apparatus to: capture an image of code information corresponding to the first communication apparatus, wherein the communication apparatus acquires the information regarding the public key from the image of the code information (Pang: paragraphs 0013, 0017 and 0094, “obtaining…a dynamic password … by scanning the dynamic two-dimensional code … executing, based on the dynamic password, a process of authentication configuration”
Regarding claim 14, LU as modified discloses wherein the code information is a barcode or a two- dimensional code (Pang: paragraphs 0013, 0017 and 0094, “obtaining…a dynamic password … by scanning the dynamic two-dimensional code … executing, based on the dynamic password, a process of authentication configuration”).  The same motivation to modify LU in view of Pang, as applied in claim 1 above, applies here.
Regarding claim 15, wherein the communication apparatus acquires the information regarding the public key from the first communication apparatus via wireless communication compliant with NFC (Near Field Communication) (Pang: paragraph 0075, “a method for establishing a connection according to Embodiment 1 of the present disclosure. In this embodiment, the group member device may communicate with the to-be-connected device in a near field communication (NFC) manner. NFC is both a short-distance communication method and a short-range high frequency wireless communications technology, and allows electronic devices to exchange data with each other (within ten centimeters) by performing non-contact point-to-point data transmission”).  The same motivation to modify LU in view of Pang, as applied in claim 1 above, applies here.
Regarding claim 16, LU as modified discloses wherein the communication apparatus acquires the information regarding the public key from the first communication apparatus via wireless communication compliant with Bluetooth (Pang: paragraph 0075, “a method for establishing a connection according to Embodiment 1 of the present disclosure. In this embodiment, the group member device may communicate with the to-be-connected device in a near field communication (NFC) manner. NFC is both a short-distance communication method and a short-range high frequency wireless communications technology, and allows electronic devices to exchange data with each other (within ten centimeters) by performing non-contact point-to-point data transmission”).  The same motivation to modify LU in view of Pang, as applied in claim 1 above, applies here.
Regarding claim 17, LU as modified discloses wherein the authentication processing is executed based on a hash value about the public key (Pang: paragraph 0159, “the hash authentication unit 630 is configured to receive a public key and a public key hash value of the to-be-connected device that are generated by the to-be-connected device during the process of WPS authentication configuration, perform hash authentication according to the public key and the public key hash value of the to-be-connected device, and if hash authentication succeeds, instruct the password sharing unit to send the first password to the group owner device”).  The same motivation to modify LU in view of Pang, as applied in claim 1 above, applies here.
Regarding claim 18, LU as modified discloses wherein the communication parameter provided by the communication apparatus includes at least any one of a service set identifier (SSID), an encryption key, an encryption method, a network key, an authentication key, or an authentication method (Pang: paragraph 0079, “The information about the group owner device includes an identifier of the group owner device, for example, a hardware address, that is, a MAC address. Optionally, the information about the group owner device may further include one or more of the following: an interface address, a P2P capacity parameter, an operating channel, a supported authentication manner, configuration timeout (where if configuration is not completed within a time, a configuration process becomes invalid), invitation flags, a group ID (P2P Group BSSID), a channel list, P2P device information, a configuration method, a status, a public key of a device, a public key hash value of a device, a WSC parameter (WSC IE), a P2P parameter (P2P IE),”).  The same motivation to modify LU in view of Pang, as applied in claim 1 above, applies here.
Regarding claim 19, LU as modified discloses wherein the communication parameter provided by the communication apparatus is information for executing communication compliant with the Institute of Electrical and Electronics Engineers (IEEE) 802.11 series standard (Pang: paragraphs 0067-0068 and 0079, “The wireless device group includes the group owner device and the group member device, and may be a wireless local area network with a central node, such as a basic service set (BSS) network, a P2P network, or a smart grid”).  The same motivation to modify LU in view of Pang, as applied in claim 1 above, applies here.

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 11-12, none of the art of reference, discloses, individually or in reasonable combination, the features disclosed in claim 1 if written in independent form.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TRANG T DOAN/Primary Examiner, Art Unit 2431